Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7-8, 11-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen et al. US 2020/0159601 (hereinafter “Asmussen”).
	Regarding claim 1, Asmussen teaches: A method, comprising: monitoring, by a processing device, error characteristics of a particular memory component among a plurality of memory components of a memory sub-system: [FIGs. 1-2 and 0079: “Operation 200 provides for collecting input data comprising log data of a queried storage medium and a queried media drive.”]
	detecting, by the processing device and based on the monitored error characteristics, an error characteristic associated with the particular memory component that exhibits a error characteristic value: and [FIG. 2 and 0081: “Decision block 206 checks whether the predicted failure probability fulfills a criterion of potential failure of the mount event, e.g., by comparison to a predefined probability threshold assigned to the same predicted failure cause category.”]
	Asmussen does not expressively disclose a counter coupled to the plurality of memory components to be updated in response to the detection that the particular memory component exhibits the value of the error characteristic that is greater than or equal to the threshold error characteristic value. However, in other embodiments teaches updating a counter reflecting the number of occurrences of a failure when a predefined threshold is exceeded (Asmussen, par. 0039-0043).
	Asmussen teaches: value that is greater than or equal to a threshold [0041: “A predetermined probability threshold may be useful, e.g., for suppressing a further failure cause analysis if the probability assigned to the permit category exceeds a threshold.”]
	causing, by the processing device, a counter coupled to the plurality of memory components to be updated [0043: “The path statistics file may be grouped by equivalent classification paths with a counter (e.g., a device, either digital or mechanical, which increases in number depending on the number of occurrences and which can reset to a beginning count number) reflecting the number of occurrences.”]
	in response to the detection that the particular memory component exhibits the value of the error characteristic that is greater than or equal to the threshold error characteristic value. [0041: “A predetermined probability threshold may be useful, e.g., for suppressing a further failure cause analysis if the probability assigned to the permit category exceeds a threshold.”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Asmussen’s analogous embodiments for incrementing a failure counter when a threshold is met. One would have been motivated to have combined because Asmussen anticipates the combination.
	Regarding claim 4: The method of claim 1, wherein the monitored error characteristics of the memory components include a quantity of codeword errors or a quantity of codeword errors for corrected codewords, or both. [0043: “The path statistics file may be grouped by equivalent classification paths with a counter (e.g., a device, either digital or mechanical, which increases in number depending on the number of occurrences and which can reset to a beginning count number) reflecting the number of occurrences.”]
	Regarding claim 6: The method of claim 1, further comprising: analyzing, by the processing device, information stored by the counter to determine quality characteristics of each of the memory components; and [0043: “In some embodiments, the path statistics file may facilitate a more detailed (e.g., “atomic”) failure cause analysis, including a global analysis of the most frequent failure causes, which may be used for triggering efforts to avoid these failures in the future. The path statistics file may be grouped by equivalent classification paths with a counter… reflecting the number of occurrences.”]
	assigning workloads to the memory components based, at least in part, on the quality characteristics of each of the memory components. [0118: “Workloads layer 760 provides examples of functionality for that the cloud computing environment may be utilized.”]
	Regarding claim 12: The apparatus of claim 7, wherein the processing device is configured to perform a debugging operation invoking at least one of the plurality of memory dice based, at least in part, on the quality characteristics of the plurality of memory dice. [FIG. 2 and 0080: “…operation 204, which provides for and receives the log data as an input for the machine learning model, executes the machine learning model and receives from the output of the machine learning model a first prediction of a predicted failure cause category and a predicted failure probability assigned to the predicted failure cause category.”]
	Regarding claim 20: The system of claim 13, wherein memory statistics component is to perform operations comprising monitoring characteristics codewords written to the plurality of memory components during runtime of a memory sub-system in which the plurality of memory components are deployed. [0043: “In some embodiments, the path statistics file may facilitate a more detailed (e.g., “atomic”) failure cause analysis, including a global analysis of the most frequent failure causes, which may be used for triggering efforts to avoid these failures in the future. The path statistics file may be grouped by equivalent classification paths with a counter… reflecting the number of occurrences.”]
	Claims 7 and 13 are rejected based on the same citations and rationale given to claim 1.
	Claims 8 and 14 are rejected based on the same citations and rationale given to claim 4.
	Claims 11 and 18 are rejected based on the same citations and rationale given to claim 6.
Claims 2-3, 5, 9-10, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen in view of Examiner’s Official Notice.
	Regarding claim 2: The method of claim 1, wherein the memory components comprise memory dice. [0026: “Examples of storage media include, without limitation, tape media such as magnetic tape cartridges, and disk media such as magnetic or optical disks, and exchangeable hard drives and solid-state drives.” Examiner takes Official Notice that a memory dice is an obvious variation of Asmussen’s invention.]
	Regarding claim 3: The method of claim I, wherein the memory components are provided in the form of an application-specific integrated circuit. [0026: “Examples of storage media include, without limitation, tape media such as magnetic tape cartridges, and disk media such as magnetic or optical disks, and exchangeable hard drives and solid-state drives.” Examiner takes Official Notice that an ASIC is an obvious variation of Asmussen’s invention.]
	Regarding claim 5: The method of claim 1, wherein the monitored error characteristics of the memory components include a quantity of codewords having a bit flip count greater than a threshold bit flip count value associated therewith or a zero-to-one bit flip count greater than a threshold zero- to-one bit flip count value associated therewith, or both. [0042: “In some embodiments, the receiving of the predicted failure cause category and the predicted failure probability may include receiving, from the output of the machine learning model, a classification path assigned to the predicted failure probability.” Examiner takes Official Notice that a bit-flip count is an obvious variation of Asmussen’s invention.]
	Claim 17 is rejected based on the same citations and rationale given to claim 2.
	Claims 10 and 19 are rejected based on the same citations and rationale given to claim 3.
	Claims 9 and 15 is rejected based on the same citations and rationale given to claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113